GILLESPIE, Justice
(dissenting).
I respectfully dissent.
The decision in this case is unfortunate insofar as the litigants are concerned, but even more so on account of the doubt cast on the validity of other judgments rendered by the Circuit Court of the First Judicial District of Hinds County during the two weeks beginning Monday, August 17, 1964. *509The results of this case, as far as the litigants are concerned, will amount to additional trouble and expense. Undoubtedly, the trial court will again enter the same judgment it rendered on August 19, 1964, resulting in another appeal to this Court.
The July term of the Circuit Court of the First Judicial District of Hinds County began on Monday, July 6, 1964, and was scheduled by statute for thirty-six days. Miss. Code Ann. § 1401 (1956). Trial of this case was begun and completed on August 6, 1964, and judgment was entered the same day in favor of appellee for the sum of $3,000. This judgment was not filed with the clerk until August 12, 1964. On August 13, 1964, appellee filed a “Motion To Correct Judgment Or For Judgment Notwithstanding The Verdict.” The motion stated that the evidence established without dispute, that appellee’s damages amounted to $6,004. On August 19, 1964, the court sustained the motion and changed the judgment to the sum of $6,004, instead of $3,000. In other words, appel-lee’s motion to correct judgment was sustained. Thereafter the proceedings were had to enter the order extending the term nunc pro tunc, as stated in the majority opinion.
In my opinion the judgment entered on August 19, 1964, was a valid, final judgment. I am fortified in this belief by the fact that appellant does not contend he was mislead in any way or that he suffered any disadvantage whatsoever because the motion to correct judgment was entered on August 19, 1964, rather than on the day it was submitted to the court for consideration. In fact, the record discloses that the able attorneys for appellant considered the judgment dated August 19, 1964 for $6,004 as a final judgment and as a judgment rendered during term time, as developed in more detail hereinafter.
I.
The minutes should correctly reflect that done by the court and stand as a permanent memorial, importing verity. In my opinion the minutes of the court involved in this case substantially reflect all that is necessary to show the July 1964 term of court was extended. During term time and on August 14, 1964, the minutes concluded as follows: “Ordered and adjudged that the court do now adjourn until 9:00 A.M. Monday.” This order did not contain the exact words of the statute, but could any person doubt that the court had extended the term ? Then on Monday morning the minutes show the drawing of the names of jurors for the seventh week of the July term. The court minutes show the continuation of the business of the court including the entering of the motion to correct judgment on August 19, 1964, which is involved on this appeal. On Friday, August 21, 1964, the minutes reflect an order extending the term for an additional week. It seems to me that when the minutes of the court show clearly that the term was extended, and correctly reflect all that done during the extension of the term, and there is no suggestion of any lack of integrity or that the minutes lack absolute verity — then, in my opinion, this Court should hold there has been substantial compliance with the statutes respecting extending the term of court and the keeping of the minutes of the court. No one could possibly have been misled by the manner the minutes were entered by the trial court. No one was misled, and no one claims to have been misled or prejudiced in any way.
Until 1962, Mississippi Code Annotated section 1665 (1956) provided as follows:
The minutes of the proceedings of the supreme, circuit, chancery and county courts shall be entered by the clerk of each, respectively, in the minutebook of the court, against the next sitting of the court, if practicable, when the same shall be read in open court; and when corrected shall be signed — the minutes of the supreme court by the chief justice or presiding judge, of the circuit court by the circuit judge, of the chancery court by the chancellor and of the *510county court by the county judge; and on the last day of the term'the minutes shall be drawn up, read, and signed on the same day, or before the adjournment of the court.
The legislature recognized that this statute was too rigid and did not allow correction of the minutes or the signing of minutes after the term of court had ended, as interpreted by past decisions of this Court. Chapter 307, Mississippi Laws of 1962, was enacted amending Mississippi Code Annotated section 1665 so as to add thereto the following:
Whenever by inadvertence said minutes and proceedings may remain unsigned or the judge of said court dies before signing the minutes, the succeeding judge or judges of said court may, in their discretion, examine into said unsigned minutes and ascertain as to the correctness thereof, and after same shall have been read in open court and, if the court is of the opinion that same are true and correct, then the said minutes may be signed and adopted by said judge or judges.
This amendment liberalized the statute concerning the minutes of the courts and undoubtedly was enacted in order to overrule some of the former decisions of this Court so as to allow a judge to read, correct and sign minutes after the term of court has ended. I think this was a mandate from the legislature that the court should not apply highly technical rules that require the exact letter of the statutes to be followed regarding the minutes of the court. This legislative mandate is persuasive on the issue before the court. It would prevent a great deal of mischief to hold that there was compliance with the statutes. No one would be prejudiced; nor would the verity, integrity, or clarity of the minutes be impugned. Both the law and justice would be served, rather than the mere exact letter of the law.
II.
. The order entered nunc pro tunc was valid and corrected any defect in the order of August 14, 1964, extending the term of court. The record shows that the circuit judge announced on August 14, 1964, that the July term was extended and thought the cleric entered the proper order. This fact, and the minutes themselves show without any doubt that the judge ordered the term extended. This is a typical case for the entry of an order nunc pro tunc to supply any deficiency in the order extending the term. The majority opinion in this case quotes approvingly from 37 Am.Jur., Motions, Rules and Orders, section 30 at pages 513-514 (1941). The text makes it clear that the power of courts to adopt the practice of entering orders, judgments, and decrees, nunc pro tunc is recognized in all jurisdictions, and that it is necessary to do so for the attainment of justice, and, when properly exercised, should be favored. This Court has recognized the power to enter orders nunc pro tunc. In Stokes v. Shannon, 55 Miss. 583 (1873), the Court approved the entry by the circuit court of a judgment nunc pro tunc, showing the action by the circuit court on a motion for a new trial. It was done without notice because there was enough in the record to show the action of the court in overruling the motion for new trial. In the case now before the court there was conclusive evidence in the court minutes to show that the term had been extended, and the court could have entered the order without notice to the opposite party; however, the record shows that appellant’s counsel was notified and appeared before the judge. Stokes v. Shannon, supra, indicates that when notice is given, extraneous evidence may be admitted to aid the court in making an order nunc pro tunc so that the minutes, as corrected, will speak the truth.
In Oliphant v. Carthage Bank, 224 Miss. 386, 80 So.2d 63 (1955), a case involving an *511order nunc pro tunc of the State Banking Board, the Court said:
* * * ‘The object and office of a nunc pro tunc entry of a judgment are to exhibit correctly on the record a judgment previously rendered and not carried into the record or not properly and adequately recorded.’
And then further it is said as a part of the text of Section 117, that: ‘In connection with judgments, the object or purpose, and office, function, or province, of a nunc pro tunc entry are to make the record speak the truth by recording or correctly evidencing an act done or judgment rendered by the court at a former time and not carried into the record, or not properly or adequately recorded. It is not the ohj ect, office, or province of such an entry to alter a judgment actually rendered, or to correct an erroneous decision or judgment ; and, generally speaking, the object or office of the entry is only to supply matters of evidence or to correct clerical misprisions, and not to supply omitted judicial action; * * (224 Miss. at 403, 80 So.2d at 69)
The sole purpose of the order nunc pro tunc entered in this case was “to exhibit correctly on the record a judgment previously rendered and not carried into the record or not properly and adequately recorded(Emphasis added). The order nunc pro tunc did exactly what the quoted rule states is the function of an order nunc pro tunc.
The statutes providing for extension of terms and keeping of minutes are the same for the chancery and circuit courts. A lengthy paragraph in Griffith, Mississippi Chancery Practice section 623 (1950) discusses nunc pro tunc decrees in chancery and states in part that “the entry of a decree nunc pro tunc is said to he always permissible where the decree was definitely ordered during term time hut Was omitted by the excusable inadvertence of counsel or by the fault of opposing counsel, or where it was drawn and signed but the clerk failed to enter it of record during the term, or where it was actually and definitely ordered to be entered but by inadvertence of the court it was not signedAnd further “ * * * it would probably be held that such a decree'may be entered upon the distinct recollection of the chancellor. * * ” (Emphasis added).
III.
Appellant is not in position to contend the order correcting the judgment entered August 19, 1964, was not a final decree entered in term time. Two days after the entry of the judgment on August 19, 1964, appellant gave notice to the court reporter containing the following paragraph:
McDaniel Brothers Construction Company, the defendant in the above cause, feeling aggrieved by the judgment of the Circuit Court of the First Judicial District of Hinds County Mississippi, on the 13th day of August, 1964, and the final judgment rendered on the 19th day of August, 1964, at the regular July term, desires an appeal to the Mississippi Supreme Court in the manner provided by law, and you are requested to preserve and transcribe your notes as required by law. (Emphasis added).
In appellant’s designation of the record he referred to the judgment entered August 19 as a final judgment, and in his appeal bond he referred to said judgment as a final judgment. Appellant did not file a motion in the circuit court contending the judgment of August 19 was not final, and therefore, did not give the trial judge an opportunity to set it aside. Thus the trial judge has been put in error without any opportunity to correct any mistake he may have made. This case is being reversed on something discovered by appellant after perfecting his appeal and without the slightest showing of any harm from that about which he complains. All the costs of this appeal have been incurred as a result of appellant rais*512ing a question here that he did not raise below.
I would hold the judgment dated August 19, 1964, a final judgment entered during an . extension of the July term.
ETHRIDGE, C. J., and BRADY, J., join in this dissent.